COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00169-CV


IN RE MICHAEL A. SMITH                                                RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 0788049R

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.           See Tex. R. App. P. 52.8(a).

Accordingly, relator’s petition for writ of mandamus is denied.

                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 30, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).